Exhibit 10-A

September 14, 1989
as amended June 11, 1998;
June 14, 2001;
June 10, 2004;
June 7, 2007; and
July 8, 2010


COLGATE-PALMOLIVE COMPANY
EXECUTIVE SEVERANCE PLAN, AS AMENDED AND RESTATED

1.     

PURPOSE.

   

The purpose of the Colgate-Palmolive Company Executive Severance Plan (the
"Plan") is to provide executives who are in a position to contribute materially
to the success of Colgate-Palmolive Company (the "Parent Company") or any
company at least 80% of whose voting shares are owned directly or indirectly by
it (collectively, the "Company") with reasonable compensation in the event of
their termination of employment with the Company under the circumstances
described herein.

  2.     

EFFECTIVE DATE.

   

The Plan, as amended and restated, is effective as of July 8, 2010.

  3.     

ADMINISTRATION.

   

The Plan shall be administered by a Committee. Committee shall mean (i) prior to
a Change of Control, the Personnel and Organization Committee of the Board of
Directors of the Parent Company (the "Board") as then constituted and (ii)
following a Change of Control, the Committee described in (i) above, as
constituted immediately before the Change of Control, with such changes in the
membership thereof as may be approved from time to time following the Change of
Control by a majority of the members of such Committee as constituted prior to
the Change of Control. Notwithstanding any other provision of this Plan, neither
the Board nor the Company shall have any right to appoint members to or to
remove members from the Committee following, or otherwise in connection with, a
Change of Control. Any interpretation of the Plan or construction of any of its
provisions by the Committee shall be final.

  4.     

PARTICIPATION.

   

The Committee shall from time to time select the employees who are to
participate in the Plan (the "Participants") from among those employees who are
determined by the Committee to be in a position to contribute materially to the
success of the Company. The Company shall advise each Participant of his
participation in the Plan by a letter

 

--------------------------------------------------------------------------------



 

setting forth (i) the benefits to which the Participant would become entitled,
(ii) the period, expressed in months, during or for which the Participant would
become entitled to such benefits, which period shall not be less than 12 months
nor more than 24 months (the "Earned Benefit Period") and (iii) such other
terms, provisions and conditions not inconsistent with the Plan as shall be
determined by the Committee.

   

A Participant shall cease to be a Participant in the Plan upon termination of
employment with the Company or, if earlier, upon termination of the Plan.
Notwithstanding the foregoing, a Participant who terminates employment prior to
termination of the Plan shall remain a Participant until receipt of all of the
payments, if any, to which he is entitled under the terms hereof.

  5.     

PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT.

   

In the event of a Participant's Qualified Termination of Employment, the
Participant shall be entitled, as compensation for services rendered (subject to
paragraph (d) of this Section 5 and Section 9 and to withholding of any
applicable payroll or other taxes) to:

    (a)     

receive an undiscounted cash lump sum within 30 days of the Participant's
Qualified Termination of Employment in an amount equal to the product of (i) the
sum of (A) the Participant's annualized Monthly Base Salary at the rate in
effect immediately prior to a Qualified Termination of Employment pursuant to
Section 8(a)(i) or immediately prior to an Adverse Change in Conditions of
Employment, as the case may be, or, if higher, at the highest rate in effect
during the 90-day period preceding the Change of Control plus any salary-related
allocations that may be made to the Participant's account under the Company's
Savings and Investment Plan for the year in which the Qualified Termination of
Employment occurs (for purposes of this Plan, Monthly Base Salary shall mean
regular monthly salary as indicated by the Company's payroll records) and (B)
the higher of (X) the average of the three highest annual aggregate bonus awards
paid or payable to the Participant (including awards or allocations pursuant to
the Company's Executive Incentive Compensation Plan, the Bonus Savings Account
("BSA") program within the Company's Savings and Investment Plan (excluding any
applicable gross-up) or other bonus, incentive or compensation plan of the
Company or otherwise) for any year during the five-year period ending
immediately prior to the year in which the Change of Control occurs (or for such
lesser number of full years prior to the Change of Control for which the
Participant was eligible to earn such a bonus, and annualized in the case of any
pro rata bonus earned for a partial year) and (Y) the aggregate annual bonus
that would have been paid to the Participant (including awards or allocations
pursuant to the Company's Executive Incentive Compensation Plan, the BSA program
within the Company’s Savings and Investment Plan (excluding any applicable
gross-up) or other bonus, incentive or compensation plan of the Company or
otherwise) for the year in which the Qualified Termination of Employment occurs,
determined as if all sales,

 

2

--------------------------------------------------------------------------------



     

earnings, profits or other goals (whether established for the Participant, the
Participant’s business unit(s) or the Company), if any, had been met for such
year and as if the Participant had continued to be employed by the Company
through the end of such year on the same basis as immediately prior to a
Qualified Termination of Employment pursuant to Section 8(a)(i) or immediately
prior to an Adverse Change in Conditions of Employment, as the case may be, and
(ii) a fraction, the numerator of which is the number of months in his Earned
Benefit Period and the denominator of which is twelve, provided, however, that
such resulting amount shall be reduced if and to the extent required by the
terms of Section 9 hereof; provided, further, that in determining Monthly Base
Salary and aggregate annual bonus hereunder, amounts otherwise payable or
awarded with respect to the relevant period that a Participant has elected to
defer pursuant to any applicable deferred compensation plan or arrangement shall
be taken into account, and amounts paid out during such period pursuant to a
prior deferral election shall not be taken into account;

  (b)     

remain for his Earned Benefit Period an active participant in all welfare
benefit plans, including but not limited to plans providing life insurance,
disability, accident, sickness, and/or medical benefits, in which, and on the
same basis as, he was participating at the time of the Change of Control (or, if
more favorable to the Participant, as in effect at any time thereafter with
respect to other key executives), but subject to any coordination of benefits
provisions contained in such plans, or alternatively, be provided with
substantially similar benefits for such period; provided, in any case, that the
Participant shall be required to make contributions to the cost of such plans or
benefits and pay co-payments to the same extent and on the same basis as
required before the Participant's Qualified Termination of Employment or, if
more favorable to the Participant, as active employees who continue to
participate in such plans or benefits during the Earned Benefit Period, and
provided further that the fair market value of any medical, dental or vision
coverage provided pursuant to this clause, less any Participant contributions,
shall be treated as taxable to the Participant and the Company shall report such
cost to the appropriate tax authorities as taxable income to the Participant;
and (The extension of medical and/or dental coverage pursuant to the foregoing
shall be in compliance with the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) and will be coordinated with the Participant's rights
thereunder, with the period of optional COBRA coverage being up to 18 months,
offset by the period of extended coverage outlined above.)

  (c)

receive a single cash lump sum within 30 days of the Participant's Qualified
Termination of Employment equal to the excess of (i) over (ii) as described
below:

        (i)     

The present value, as of the Qualified Termination of Employment, of benefits
under the Employees' Retirement Income Plan, the Expatriate Pension Plan, the
Supplemental Salaried Employees' Retirement Plan, the

     

3

--------------------------------------------------------------------------------



 

 

Company’s Savings and Investment Plan, the Supplemental Salaried Employees
Savings and Investment Plan, and any plan maintained by the Company providing
qualified plan or supplemental plan benefits comparable to the benefits provided
in the aforementioned plans (“Comparable Plan”), or any successor plans thereto,
or of "benefits from other sources to which the Company contributes," as defined
below, to which the Participant would have been entitled commencing on the
earliest date on which such benefits could have commenced if he had remained in
the employ of the Company during the Earned Benefit Period or until age 65,
whichever occurs first, based on his Recognized Earnings (as defined in the
Employees' Retirement Income Plan) as determined most recently prior to the
Qualified Termination of Employment and assuming for this purpose that all
accrued benefits are fully vested and that benefit accrual formulas are no less
advantageous to the Participant than those in effect during the 90-day period
preceding the Change of Control;        

(ii)     

The present value, as of the Qualified Termination of Employment, of benefits to
which the Participant would actually be entitled under the Employees' Retirement
Income Plan, the Expatriate Pension Plan, the Supplemental Salaried Employees'
Retirement Plan, the Company’s Savings and Investment Plan, the Supplemental
Salaried Employees Savings and Investment Plan, a Comparable Plan, or the
benefits from other sources referenced in (i) above, commencing on the earliest
date on which such benefits could actually commence.

       

For purposes of (i) and (ii) above, "benefits from other sources to which the
Company contributes" shall include retirement benefits payable under plans
maintained directly and indirectly by the Company outside the U.S. and non-U.S.
governmental benefits (whether considered retirement benefits, severance
benefits, termination allowances or indemnities) to the extent paid by or
contributed to by the Company. The present-value amounts in (i) and (ii) above
will be calculated based on the same methods and assumptions used when
calculating lump sum amounts under the Employees' Retirement Income Plan, the
Expatriate Pension Plan, the Supplemental Salaried Employees' Retirement Income
Plan, the Company’s Savings and Investment Plan, the Supplemental Salaried
Employees Savings and Investment Plan or the Comparable Plans, as applicable,
inclusive of any subsidized forms of annuities under the Employees' Retirement
Income Plan and the Supplemental Salaried Employees' Retirement Plan or the
Comparable Plans, as applicable.

     

(d)     

Anything to the contrary in this Section 5 notwithstanding:

        (i)      The payments and benefits otherwise required to be provided to
the Participant upon a Qualified Termination of Employment pursuant to this
Section 5 shall be reduced (but not below zero) as appropriate by all payments
and benefits to which the Participant is entitled as a result of the      



4

--------------------------------------------------------------------------------



      

Qualified Termination of Employment in the nature of severance or separation pay
or benefits, pay and/or benefits in lieu of notice, pay and/or benefits for
service during any notice period, or any similar type of payment or benefit,
under any plan, program or policy of the Company (a "Plan"), under any contract
or agreement between the Participant or a union, works council or other
collective bargaining entity or employee representative and the Company (a
"Contract"), or under applicable law or regulation ("Law"), unless such Plan,
Contract or Law specifically provides otherwise; and

   (ii)     

If the Participant has been determined by the Company pursuant to the Company’s
procedures to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), the payments and benefits otherwise required to be provided
to the Participant upon a Qualified Termination of Employment (A) in Sections
5(a) and 5(c) above shall be deferred for six months following the Participant’s
separation from service (or, if earlier, the date of the Participant’s death)
and (B) welfare benefits other than medical and dental benefits in Section 5(b)
above shall end on the earlier of the end of the Earned Benefit Period or the
date that is two years after the end of the year in which the Qualified
Termination of Employment occurs.

  6.     

PAYMENTS UPON CHANGE OF CONTROL.

   

In the event of a Change of Control of the Company (and whether or not the
Participant's employment terminates), each Participant shall be entitled, as
compensation for services rendered before the Change of Control, regardless of
whether the Participant remains employed after the Change of Control (subject to
any applicable payroll or other taxes required to be withheld) to:

    (a)     

receive within 30 days following the Change of Control, a cash lump sum
representing a pro-rated annual bonus for the year in which the Change of
Control occurs, in an amount equal to the product of (i) the aggregate annual
bonus determined pursuant to Section 5(a)(i)(B)(Y), provided, however, that if
no such goals have been established for such year, the amount determined
pursuant to Section 5(a)(i)(B)(X), and (ii) a fraction, the numerator of which
is the number of months (or part thereof) in the period beginning January 1 of
the year in which the Change of Control occurs and ending on the date of the
Change of Control and the denominator of which is twelve; and provided, further,
that to the extent the Participant becomes entitled to another annual bonus
based upon performance and/or service for the same period (or a longer period
including such period), the amount thereof may be offset by the amount paid
pursuant to this Section 6(a); and

 

5

--------------------------------------------------------------------------------



  (b)     

receive within 30 days following the Change of Control, (i) all compensation
amounts that were earned and vested before January 1, 2005 that the Participant
previously has elected to defer and (ii) if the Change of Control satisfies the
requirements of Section 409A(a)(2)(A)(v) of the Code, all compensation amounts
that were earned and vested after December 31, 2004 that the Participant
previously has elected to defer.

  7.     

IMPACT OF CHANGE OF CONTROL ON EQUITY AWARDS.

   

The impact of a Change of Control upon equity awards then held by a Participant
shall be governed by the terms and conditions of the applicable plan(s) pursuant
to which such awards were granted, any applicable guidelines adopted pursuant to
such plans and the terms and conditions of the individual awards.

  8.     

QUALIFIED TERMINATION OF EMPLOYMENT.

    (a)     

Qualified Termination of Employment with respect to any Participant shall mean
termination of employment of the Participant with the Company, other than as a
consequence of the death or Disability of the Participant, within two years
after a Change of Control of the Company,

     (i)     

by the Company for any reason other than for Cause, or

     (ii)     

by the Participant by reason of an Adverse Change in Conditions of Employment.

    (b)     

Cause shall mean:

     (i)     

the willful and continued failure of the Participant to perform substantially
his or her duties with the Company, after a written demand for substantial
performance is delivered to the Participant by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the
Participant has not substantially performed his or her duties, or

     (ii)     

gross misconduct that is materially and demonstrably injurious to the Company.

    

For purposes of Section 8(b)(i), no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or a senior officer of the Company or based upon the advice of
counsel for the Company shall be conclusively

 

6

--------------------------------------------------------------------------------



 

presumed to be done, or omitted to be done, by the Participant in good faith and
in the best interests of the Company. The cessation of employment of the
Participant shall not be deemed to be for Cause unless and until there shall
have been delivered to the Participant a copy of a resolution duly adopted by
the Board (excluding the Participant, if the Participant is a member of the
Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Participant and the Participant is given an
opportunity, together with counsel for the Participant, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Participant is
guilty of the conduct described in Section 8(b)(i) or 8(b)(ii), and specifying
the particulars thereof in detail.

  (c)     

An Adverse Change in Conditions of Employment shall mean the occurrence of any
of the following events:

    (i)

the assignment to the Participant of any duties inconsistent in any respect with
the Participant's position (including offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately before the Change of Control, or any other diminution in such
position, authority, duties or responsibilities (whether or not occurring solely
as a result of the Company's ceasing to be a publicly-traded entity), excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Participant;

    (ii)

a reduction by the Company of the Participant's Monthly Base Salary as in effect
immediately preceding the Change of Control or as the same may thereafter be
increased from time to time;

    (iii)

failure by the Company to provide the Participant with incentive compensation
opportunities that are, in the aggregate, at least as favorable (in terms of the
value of the opportunities and the difficulty of achieving any associated goals)
as those provided to the Participant immediately before the Change of Control,
or to provide the Participant with employee benefits that are, in the aggregate,
at least as favorable as those provided to the Participant immediately before
the Change of Control;

    (iv) 

the Company's requiring the Participant (a) to be based at an office located
more than fifty (50) miles and at least twenty (20) additional miles from the
place at which the Participant's principal residence was located immediately
prior to the Change of Control, (b) to be based at a location other than the
principal executive offices of the Company, if the Participant was based at the
principal executive offices immediately preceding the Change of Control, or (c)
to travel on Company business to a substantially greater extent than required
immediately before the Change of Control.

 

7

--------------------------------------------------------------------------------



 

A Participant's failure to object to a change described in (i), (ii), (iii) or
(iv) shall not constitute a waiver of such change as an Adverse Change in
Conditions of Employment. Any good faith determination by a Participant of an
Adverse Change in Conditions of Employment shall be determinative.

  (d)     

For the purposes of the Plan, a Change of Control of the Company shall mean the
happening of any of the following events:

    (i)     

An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted itself was acquired directly from the Company, (2)
any repurchase by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (4) any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subsection (iii) of this Section 8(d);
or

    (ii)     

A change in the composition of the Board such that the individuals who, as of
the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 8(d) any individual who becomes a member of the Board
subsequent to the Effective Date of the Plan, whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or

        (iii)      The consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company  

8

--------------------------------------------------------------------------------



 

 

("Corporate Transaction"); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (B)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership derives from ownership of a
20% or more interest in the Outstanding Company Common Stock and/or Outstanding
Company Voting Security that existed prior to the Corporate Transaction, and (C)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or     (iv) 

the approval by shareholders of a complete liquidation or dissolution of the
Company.

  (e)     

Termination by the Company of a Participant's employment based on Disability
shall mean termination because of absence from duties with the Company on a
full-time basis for six consecutive months, as a result of the Participant's
incapacity due to physical or mental illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Participant or the Participant's legal representative (such agreement as
to acceptability not to be withheld unreasonably).

 

9

--------------------------------------------------------------------------------



9.     

EXCISE TAX CUTBACK.

    (a)     

Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
aggregate Plan Payments shall be reduced to the Reduced Amount.

    (b)     

All determinations required to be made under this Section 9 shall be made by
PricewaterhouseCoopers LLP or such other nationally-recognized accounting firm
as the Committee may select (the "Accounting Firm"), provided, however, if
PricewaterhouseCoopers LLP or such other firm is at the time the independent
public auditor of the Company, such assignment shall be subject to the
pre-approval of the Audit Committee of the Board of the Parent Company pursuant
to applicable law and any Company policy then in effect. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Committee shall appoint another
nationally-recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

    (c)     

If the Accounting Firm determines that aggregate Plan Payments to a Participant
should be reduced to the Reduced Amount, the Company shall promptly give the
Participant notice to that effect and a copy of a detailed calculation thereof
prepared by the Accounting Firm. The reduction of the amounts payable hereunder,
if applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (i) Section 5(a); (ii) Section 5(c);
and (iii) Section 5(b). All determinations made by the Accounting Firm under
this Section 9 shall be binding upon the Company and the Participant and shall
be made within 15 days of a termination of employment of the Participant.

    (d)     

As a result of uncertainty in the application of Section 4999 of the Code at the
time of any initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Participant pursuant to this Plan that should not have
been so paid or distributed (“Overpayment”) or that additional amounts will not
have been paid or distributed by the Company to or for the benefit of the
Participant pursuant to this Plan that could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Participant, which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Participant shall promptly pay to the Company the amount of such Overpayment,
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such payment shall be
required if and to the extent such payment would not either reduce the

 

10

--------------------------------------------------------------------------------



 

amount on which the Participant is subject to tax under Section 1 and Section
4999 of the Code or generate a refund of such taxes. In the event the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company (and in no event later than 60 days following the date on which the
Underpayment is determined) to or for the benefit of the Participant together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code.   (e)     

Definitions. The following terms shall have the following meanings for purposes
of this Section 9:

    (i)     

"Excise Tax" shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

    (ii)     

A "Payment" shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.

    (iii)     

A "Plan Payment" shall mean a Payment paid or payable pursuant to this Plan
(disregarding this Section 9).
 

  (iv)

The “Reduced Amount” shall mean the amount of Plan Payments, expressed in Value,
that maximizes the aggregate Value of Payments without causing any Payment to be
nondeductible by application of Section 280G of the Code.

    (v)     

"Value" of a Payment shall mean the economic present value of a Payment as of
the date of the Change of Control for purposes of Section 280G of the Code, as
determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.

  10.

CONFIDENTIAL INFORMATION.

   

The Participant shall hold, in a fiduciary capacity for the benefit of the
Company, all secret or confidential information, knowledge or data relating to
the Company and its businesses which shall have been obtained by the Participant
during his employment by the Company and which shall not be public knowledge
(other than by acts of the Participant in violation of this provision). After
termination of the Participant's employment with the Company, the Participant
shall not, without the prior written consent of the Company, communicate or
divulge any such information, knowledge or data to any one other than the
Company and those persons designated by it. In no event shall an asserted
violation of this Section constitute a basis for deferring or

 

11

--------------------------------------------------------------------------------



 

withholding any amounts otherwise payable to the Participant under the Plan.

  11.     

FINANCING.

   

Benefit payments under the Plan shall constitute general obligations of the
Company in accordance with the terms of the Plan. A Participant shall have only
an unsecured right to payment thereof out of the general assets of the Company.
Notwithstanding the foregoing, the Company may, by agreement with one or more
trustees to be selected by the Company, create a trust on such terms as the
Company shall determine to make payments to Participants in accordance with the
terms of the Plan, including without limitation payments of deferred amounts not
accelerated pursuant to Section 6(b)(ii).

  12.     

TERMINATION AND AMENDMENT OF THE PLAN.

   

The Plan shall terminate on the later of (i) July 31, 2013, unless extended by
the Board or (ii) in the event of a Change of Control of the Company on or
before the termination date of the Plan, two years after such Change of Control,
provided that the termination of the Plan shall not impair or abridge the
obligations of the Company incurred under the Plan to any Participant as a
result of a Qualified Termination of Employment that occurs before the date the
Plan is terminated.

   

Except as provided in the next sentence, the Board may from time to time
terminate the Plan or amend the Plan in whole or in part. The Plan may not be
terminated or amended in any manner which would adversely affect the rights or
potential rights of Participants, if the action to effect such termination or
amendment occurs (i) after a Change of Control, or (ii) in connection with a
Change of Control, unless and to the extent that the Committee determines that
such termination or amendment is required by law.

  13.     

BENEFIT OF PLAN.

   

The Plan shall be binding upon and shall inure to the benefit of the
Participants and their respective heirs and legal representatives, and the
Company and its successors. The term "successor" shall mean any person, firm,
corporation or other business entity that, at any time, whether by merger,
acquisition or otherwise, acquires all or substantially all of the stock, assets
or business of the Company.

  14.     

NON-ASSIGNABILITY.

   

Each Participant's rights under this Plan shall be non-transferable except by
will or by the laws of descent and distribution and except insofar as applicable
law may otherwise require. Subject to the foregoing, no right, benefit or
interest hereunder, shall be subject to anticipation, alienation, sale,
assignment, encumbrance, charge, pledge, hypothecation, or set-off in respect of
any claim, debt or obligation, or to execution, attachment, levy or similar
process, or assignment by operation of law, and

 

12

--------------------------------------------------------------------------------



 

any attempt, voluntary or involuntary, to effect any such action shall, to the
full extent permitted by law, be null, void and of no effect.

  15.     

OTHER BENEFITS.

   

Except as otherwise specifically provided herein, nothing in the Plan shall
affect the level of benefits provided to or received by any Participant (or the
Participant's estate or beneficiaries) as part of any employee benefit plan of
the Company, and the Plan shall not be construed to affect in any way a
Participant's rights and obligations under any other Plan maintained by the
Company on behalf of employees.

   

The Participant shall not be required to mitigate the amount of any payment
under the Plan by seeking employment or otherwise, and there shall be no right
of set-off or counterclaim, in respect of any claim, debt or obligation, against
any payments to the Participant, his dependents, beneficiaries or estate
provided for in the Plan.

  16.     

TERMINATION OF EMPLOYMENT.

   

Nothing in the Plan shall be deemed to entitle a Participant to continued
employment with the Company, and the rights of the Company to terminate the
employment of a Participant shall continue as fully as though the Plan were not
in effect.

  17.     

SEVERABILITY.

   

In the event that any provision or portion of the Plan shall be determined to be
invalid or unenforceable for any reason, the remaining provisions and portions
of the Plan shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

  18.     

INDEMNIFICATION.

   

If the Participant seeks, in any action, suit or arbitration, to enforce, or to
recover damages for breach of, his rights under the Plan, the Participant shall
be entitled to recover from the Company promptly as incurred, and shall be
indemnified by the Company against, any and all expenses and disbursements,
including attorneys' fees, actually and reasonably incurred by the Participant.
The Company shall also pay to the Participant prejudgment interest on any money
judgment obtained by the Participant calculated at the Citibank N.A. base rate
of interest in effect from time to time from the date that payment to him should
have been made under the Plan.

 

19.

DELAWARE LAW TO GOVERN.

 

 

All questions pertaining to the construction, regulation, validity and effect of
the provisions of the Plan shall be determined in accordance with the laws of
the State of Delaware without regard to the conflict of law principles thereof.

 

13

--------------------------------------------------------------------------------